75 S.E.2d 407 (1953)
237 N.C. 475
STATE
v.
BRIGHT.
No. 361.
Supreme Court of North Carolina.
April 8, 1953.
*408 Harry McMullan, Atty. Gen., Claude L. Love, Asst. Atty. Gen., and Gerald F. White, Member of Staff, Raleigh, for the State.
J. Faison Thomson & Son, Goldsboro, Johnson & Johnaon, Warsaw, for defendant, appellant.
DEVIN, Chief Justice.
Defendant assigns error in the denial of his motion for judgment of nonsuit urged chiefly on the ground that the State's evidence was characterized and given significance by the defendant's exculpatory statement, as testified by the State's witness, that the fatal wound was the result of an accident. While this statement was material and competent to be considered on the motion to nonsuit, it may not be regarded as conclusive if there be other evidence tending to throw a different light on the circumstances of the homicide. The State was not bound by that statement if other evidence offered pointed to a different conclusion and raised the reasonable inference from all the testimony that the shooting of the deceased was intentional and unlawful. State v. Baker, 222 N.C. 428, 23 S.E.2d 340; State v. Watts, 224 N.C. 771, 32 S.E.2d 348; State v. Phillips, 227 N.C. 277, 41 S.E.2d 766; State v. Jernigan, 231 N.C. 338, 56 S.E.2d 599; State v. Hendrick, 232 N.C. 447, 456, 61 S.E.2d 349; State v. Hovis, 233 N.C. 359, 64 S.E. 2d 564. The motion to nonsuit was properly denied.
There was evidence that the deceased was shot and killed by the discharge of a pistol; that the bullet entered the left breast and passed downward through her body and caused her death, and that admittedly the defendant's hand was on the trigger when the pistol was discharged. There was also evidence of other circumstances contradictory of defendant's contention that it was an accident, such as the absence of powder burns, the location and direction of the fatal wound, the conduct of the defendant, and his statement that he and the deceased were "scuffling" at the time the pistol was fired.
It was contended that as the evidence was circumstantial, in order to warrant submission to the jury, it must have been such as to exclude every other reasonable hypothesis but that of guilt. But *409 that is not the proper rule for the consideration of a motion for judgment of nonsuit. The rule that the circumstances must be inconsistent with defendant's innocence before he can be convicted is a wholesome one for the guidance of the jury, and the court should charge, and did so in this case, that the jury must be convinced beyond a reasonable doubt of the guilt of the defendant before they could convict him. But on a motion for nonsuit the angle of approach is necessarily different, and the question for the court to determine is whether there is any substantial evidence to support the State's case. If so, it is a matter for the jury to decide under proper instructions as to the quantum and intensity of proof. The rule was stated in State v. Ewing, 227 N.C. 535, 42 S.E.2d 676, 679, as follows: "When reasonable inferences may be drawn from them [circumstances], pointing to defendant's guilt, it is a matter for the jury to decide whether the facts taken singly or in combination produce in their minds the requisite moral conviction beyond a reasonable doubt." See also State v. Strickland, 229 N.C. 201, 210, 49 S.E.2d 469.
The court charged the jury as to reasonable doubt as follows: "Now a reasonable doubt, gentlemen, is not a vain, imaginary, captious, or a mere possible doubt, but a reasonable doubt, an honest doubt, one based upon common sense and reason, and one growing out of the evidence or the insufficiency of the evidence in the case." This is in accord with approved precedents. State v. Braxton, 230 N.C. 312, 52 S.E.2d 895. It may not be held for error that following this the court charged the jury "if after considering, weighing and comparing all the evidence in the case, the minds of the jurors are left in such condition that they cannot say that they have an abiding faith to a moral certainty of the defendant's guilt, then they have a reasonable doubt, otherwise not."
The defendant noted exception to the expression in the judge's charge, in his preliminary statement of the different degrees of homicide, that murder in the second degree was an unlawful killing with malice, and that malice might be shown by evidence of hatred or ill-will and is implied in law from the killing with a deadly weapon. It was argued there was error in failing to state that an intentional killing must be shown or admitted in order to raise this implication. State v. Debnam, 222 N.C. 266, 270, 22 S.E.2d 562; State v. Burrage, 223 N.C. 129, 25 S.E.2d 393; State v. Phillips, 229 N.C. 538, 50 S.E.2d 306; State v. Brannon, 234 N.C. 474, 67 S.E.2d 633. However, we note that in his specific charge as to what was necessary to be shown in this case to establish murder in the second degree the court instructed the jury that if they were satisfied from the evidence beyond a reasonable doubt that the defendant "did intentionally shoot and kill his wife with malice" they should return verdict of guilty of murder in the second degree. Likewise, as to manslaughter the court instructed the jury if the State had satisfied them beyond a reasonable doubt that the defendant intentionally shot and killed the deceased in the heat of passion suddenly aroused they should return verdict of guilty of manslaughter; and if the State had failed to satisfy them from the evidence beyond a reasonable doubt they should return verdict of not guilty.
The defendant's defense was based on the theory of an accidental shooting, and hence the finding that the shooting was intentional was material in contradiction of defendant's contention of death by misadventure. But we think the court sufficiently presented this view, and that there could be no misapprehension on this point on the part of the jury.
The court instructed the jury as to the meaning of accident and of homicide by misadventure, and presented the defendant's contentions on this phase of the case, such as were based on pertinent evidence. The court in his final instruction to the jury charged them if they were "simply satisfied from all the evidence that the defendant and his wife were tussling over a pistol and it accidentally went off and killed her, it would be their duty to return verdict of not guilty." There was no evidence of culpable negligence, and the question of involuntary manslaughter was *410 not presented to the jury. State v. Rawley, 237 N.C. 233, 74 S.E.2d 620.
The exception that the court in charging the jury failed to comply with G.S. § 1-180 is untenable. Price v. City of Monroe, 234 N.C. 666, 669, 68 S.E.2d 283; State v. Brooks, 228 N.C. 68, 44 S.E. 2d 482. The exception to the testimony of Dr. Matthews cannot be sustained. It was competent for him to testify as to the result of his personal examination. Besides substantially the same testimony was admitted without objection. State v. Oxendine, 224 N.C. 825, 32 S.E.2d 648; White v. Disher, 232 N.C. 260, 267, 59 S.E.2d 798.
We have examined each of defendant's assignments of error, whether herein specifically referred to or not, and find none of them sufficient to justify the award of a new trial.
We conclude that in the trial there was
No error.